IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                              FILED
                                                          December 5, 2007

                             No. 07-20362               Charles R. Fulbruge III
                           Summary Calendar                     Clerk


HEATH MESHELL

                                       Plaintiff-Appellant
v.

NOBLE DRILLING SERVICES INC; NOBLE DRILLING (US) INC

                                       Defendants-Appellees
________________________________________________

THOMAS RAY REDD, JR

                                       Plaintiff-Appellant

v.

NOBLE DRILLING SERVICES INC; NOBLE DRILLING (US) INC

                                       Defendants-Appellees



               Appeal from the United States District Court
                    for the Southern District of Texas
                         USDC No. 4:05-CV-1690
                         USDC No. 4:05-CV-1691
                                       No. 07-20362

Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
         Heath Meshell and Thomas Ray Redd, Jr. contest the summary judgment
awarded their former employer, Noble Drilling Services, Inc., against their
claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.
         A summary judgment is reviewed de novo, applying the same standard as
the district court. E.g., Wheeler v. BL Dev. Corp., 415 F.3d 399, 401 (5th Cir.
2005). Such judgment is appropriate if there is no genuine issue of material fact
and the movant is entitled to a judgment as a matter of law. FED. R. CIV. P.
56(c).       “We resolve doubts in favor of the nonmoving party and make all
reasonable inferences in favor of that party.” Dean v. City of Shreveport, 438
F.3d 448, 454 (5th Cir. 2006). No genuine issue of material fact exists if the
summary-judgment evidence is such that no reasonable juror could find in favor
of the nonmovant. E.g., Jenkins v. Methodist Hosps. of Dallas, Inc., 478 F.3d
255, 260 (5th Cir.), cert. denied, 128 S. Ct. 181 (2007). Essentially for the
reasons stated in the magistrate judge’s comprehensive report and
recommendation, adopted by the district court, summary judgment was proper.
         Regarding the summary-judgment record, Appellants contend the district
court erred by excluding documents from the Equal Employment Opportunity
Commission’s investigation of their charges. Appellants fail, however, to show
the district court abused its discretion. See Kona Tech. Corp. v. S. Pac. Transp.
Co., 225 F.3d 595, 602 (5th Cir. 2000) (stating evidentiary rulings are reviewed
for abuse of discretion); McClure v. Mexia Ind. Sch. Dist., 750 F.2d 396, 400 (5th

         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                  No. 07-20362

Cir. 1985) (finding EEOC determinations are not an exception to hearsay when
“the sources of information or other circumstances indicate the lack of
trustworthiness”) (quoting FED. R. EVID. 803(8)(c)); see also FED. R. CIV. P. 56;
FED. R. EVID. 802, 803, 807. (Along this line, Appellants’ brief cites neither
authority nor the record for this issue.)
      Appellants maintain summary judgment was not proper because genuine
issues of material fact exist on: whether Noble exercised reasonable care to
prevent the sexually harassing behavior, from mid-November to mid-December
2003; and whether Appellants unreasonably failed to take advantage of any
corrective opportunities Noble provided. See Casiano v. AT&T Corp., 213 F.3d
278, 284 (5th Cir. 2000) (explaining Ellerth/Faragher affirmative defense).
Appellants’ summary-judgment evidence, however, failed to establish a material
fact issue. See, e.g., Little v. Liquid Air Corp., 37 F.3d 1069, 1075-76 (5th Cir.
1994) (en banc) (explaining burden on nonmovant on Rule 56 summary-
judgment motion).
      AFFIRMED.




                                        3